Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braedt (2013/0072334 A1).
Regarding claim 1, Braedt teaches a sprocket (1) comprising: 
	a plurality of teeth, the plurality of teeth comprising at least an outer link plate passage tooth (17) having a passage recess (14) on an outboard side (12) of the sprocket facing a smaller sprocket (Braedt, 0025),
	the passage recess extending from a radially outer tooth tip (16) of the outer link plate passage tooth to a non-load tooth flank (of 18) directly adjacent to the outer link plate passage tooth such that during a gear shifting of a chain from a larger sprocket to a directly adjacent smaller sprocket, the chain passes the outer link plate passage tooth on the outboard side of the sprocket (Braedt, 0025). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braedt (2013/0072334 A1) in view of Hsu et al (US 5503598).
Regarding claim 3, Braedt teaches a multi-sprocket arrangement comprising: 
	a smaller sprocket (Braedt, 0025) having a plurality of teeth; and
a larger sprocket (1) comprising a plurality of teeth comprising at least an outer link plate passage tooth (17) having a passage recess (14) on an outboard side (12) of the sprocket facing the smaller sprocket (Braedt, 0025),
	the passage recess extending from a radially outer tooth tip (16) of the outer link plate passage tooth to a non-load tooth flank (of 18) directly adjacent to the outer link plate passage tooth such that during a gear shifting of a chain from a larger sprocket to a directly adjacent smaller sprocket, the chain passes the outer link plate passage tooth on the outboard side of the sprocket (Braedt, 0025). 
	Braedt fails to teach that the smaller sprocket has one tooth fewer than the larger sprocket, but Hsu et al teaches a multi-sprocket assembly (10) wherein the smaller sprocket (1) has one fewer tooth than the larger sprocket (2)(Hsu et al, column 3 lines 32-33 and fig 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the smaller sprocket of Braedt have one tooth fewer than the larger sprocket as taught by Hsu et al, as it is known in the art to use sprockets with a small tooth difference (Hsu et al, column 1 lines 14-53).
	Hsu et al and Braedt are considered analogous to the claimed invention as both pertain to the tooth configuration of sprockets to enable better shifting.


Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in addition to the limitations put forward in independent claims 1 and 3 which claims 2 and 4-6 depend upon, respectively, claims 2 and 4 detail a unqiue sequence of differently configured sprocket teeth that is not taught or reasonably suggested by any prior arts in the field.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neuer et al (US 5503598), Romano (US 5437582), Fukunaga (CN 107813900 A), Reiter (EP 1522490 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/E.R.K./Examiner, Art Unit 3651